--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
 
EXECUTION VERSION
 
 
COLLATERAL AGREEMENT
 
made by
 
APPLETON PAPERS CANADA LTD.
 
in favor of
 
U.S. BANK NATIONAL ASSOCIATION,
 
as Collateral Agent
 
Dated as of February 8, 2010
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
 
 
Page
 
 
 
 
SECTION 1.
DEFINED TERMS
 
1
 
 
 
 
1.1
Definitions
 
1
 
 
 
 
1.2
Other Definitional Provisions
 
5
 
 
 
 
SECTION 2.
RESERVED
 
5
 
 
 
 
SECTION 3.
GRANT OF SECURITY INTEREST
 
5
 
 
 
 
3.1
Grant of Security Interest in Collateral
 
5
 
 
 
 
3.2
Exception to Last Day
 
7
 
 
 
 
3.3
Attachment
 
7
 
 
 
 
3.4
Intercreditor Agreement Governs
 
7
 
 
 
 
SECTION 4.
REPRESENTATIONS AND WARRANTIES
 
7
 
 
 
 
4.1
Title; No Other Liens
 
7
 
 
 
 
4.2
Perfected First Priority Liens
 
8
 
 
 
 
4.3
Jurisdiction of Organization; Chief Executive Office
 
8
 
 
 
 
4.4
Inventory and Equipment
 
8
 
 
 
 
4.5
Reserved
 
8
 
 
 
 
4.6
Investment Property
 
9
 
 
 
 
4.7
Receivables
 
9
 
 
 
 
4.8
Intellectual Property
 
9
 
 
 
 
SECTION 5.
COVENANTS
 
10
 
 
 
 
5.1
Covenants in Indenture
 
10
 
 
 
 
5.2
Delivery of Instruments, Certificated Securities and Chattel Paper
 
10
 
 
 
 
5.3
Maintenance of Insurance
 
10
 
 
 
 
5.4
Maintenance of Perfected Security Interest; Further Documentation
 
10
 
 
 
 
5.5
Changes in Locations, Name, etc.
 
11
 
 
 
 
5.6
Notices
 
11
 
 
 
 
5.7
Investment Property
 
11
 
 
 
 
5.8
Receivables
 
12
 
 
 
 
5.9
Intellectual Property
 
13
 
 
 
 
5.10
Commercial Tort Claims
 
14
 
 
 
 
5.11
Deposit Accounts; Securities Accounts
 
14

 
i

--------------------------------------------------------------------------------


 
SECTION 6.
REMEDIAL PROVISIONS
 
15
 
 
 
 
6.1
Certain Matters Relating to Receivables
 
15
 
 
 
 
6.2
Communications with Obligors; Grantors Remain Liable
 
16
 
 
 
 
6.3
Pledged Stock
 
16
 
 
 
 
6.4
Proceeds to be Turned Over to Collateral Agent
 
17
 
 
 
 
6.5
Application of Proceeds
 
17
 
 
 
 
6.6
Other Remedies
 
18
 
 
 
 
6.7
Private Sales
 
19
 
 
 
 
6.8
Deficiency
 
20
 
 
 
 
6.9
Intellectual Property License
 
20
 
 
 
 
SECTION 7.
THE COLLATERAL AGENT
 
21
 
 
 
 
7.1
Collateral Agent's Appointment as Attorney-in-Fact, etc.
 
21
 
 
 
 
7.2
Duty of Collateral Agent
 
22
 
 
 
 
7.3
Filing of Financing Statements
 
23
 
 
 
 
7.4
Authority of Collateral Agent
 
23
 
 
 
 
SECTION 8.
MISCELLANEOUS
 
23
 
 
 
 
8.1
Amendments in Writing
 
23
 
 
 
 
8.2
Notices
 
23
 
 
 
 
8.3
No Waiver by Course of Conduct; Cumulative Remedies
 
23
 
 
 
 
8.4
Enforcement Expenses; Indemnification
 
24
 
 
 
 
8.5
Successors and Assigns
 
24
 
 
 
 
8.6
Set-Off
 
24
 
 
 
 
8.7
Counterparts
 
25
 
 
 
 
8.8
Severability
 
25
 
 
 
 
8.9
Section Headings
 
25
 
 
 
 
8.10
Integration
 
25
 
 
 
 
8.11
GOVERNING LAW
 
25
 
 
 
 
8.12
Submission To Jurisdiction; Waivers
 
25
 
 
 
 
8.13
Acknowledgements
 
26
 
 
 
 
8.14
Additional Grantors
 
26
 
 
 
 
8.15
Releases
 
26
 
 
 
 
8.16
WAIVER OF JURY TRIAL
 
27
 
 
 
 
8.17
Permitted Liens
 
27

 
ii

--------------------------------------------------------------------------------


 
8.18
Amalgamation
 
27
 
 
 
 
Annex I to Collateral Agreement
 
1

 
iii

--------------------------------------------------------------------------------


 
COLLATERAL AGREEMENT, dated as of February 8, 2010, made by Appleton Papers
Canada Ltd., a corporation formed under the laws of the Province of Ontario,
Canada ("Appleton Canada", together with any other entity that may become a
party hereto as provided herein, the "Grantors"), in favor of U.S. Bank National
Association, as collateral agent (in such capacity and together with its
successors and assigns in such capacity, the "Collateral Agent") for the Secured
Parties (as defined below).
 
W I T N E S S E T H:
 
WHEREAS, Appleton Papers Inc., a Delaware corporation (the "Notes Issuer"),
Paperweight Development Corp., a Wisconsin corporation ("Holdings"), the
guarantors party thereto (together with Holdings, each a "Guarantor" and
collectively, the "Guarantors") and U.S. Bank National Association, as trustee
(in such capacity and together with its successors and assigns in such capacity,
the "Trustee"), have entered into an Indenture, dated as of February 8, 2010 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
"Indenture"), and pursuant thereto, the Notes Issuer is issuing, and the
Guarantors are guaranteeing, $305,000,000 in aggregate principal amount of
10.50% Senior Secured Notes due 2015 (the "Notes");
 
WHEREAS, the Notes Issuer is a member of an affiliated group of companies that
may include other Grantors;
 
WHEREAS, the proceeds from the issuance of the Notes will be used in part to
repay certain existing indebtedness;
 
WHEREAS, the Collateral Agent has agreed to act as agent for the benefit of the
Secured Parties in connection with the transactions contemplated by the
Indenture and this Agreement; and
 
WHEREAS, in order to induce the prospective holders of the Notes to subscribe to
the Notes, the Grantors have agreed to grant a continuing security interest in
and to the Collateral (as defined below) in order to secure the prompt and
complete payment, observance and performance of, among other things, their
respective Obligations (as defined below);
 
NOW, THEREFORE, in consideration of the recitals made above and other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
 
SECTION
1.                                                                               
DEFINED TERMS
 
1.1                                 Definitions.
 
(a)                                  Unless otherwise defined herein, terms
defined in the Indenture and used herein shall have the meanings given to them
in the Indenture, and the following terms are used herein as defined in the
PPSA: Accounts, Certificated Security, Chattel Paper, Documents of Title,
Equipment, Financial Assets, Goods, Intangibles, Instruments, Inventory, Money,
Personal Property, Proceeds and Securities Account.
 

--------------------------------------------------------------------------------


 
(b)                                 The following terms shall have the following
meanings:
 
"Agreement": this Collateral Agreement, as the same may be amended, restated,
supplemented and/or otherwise modified from time to time.
 
"Collateral": as defined in Section 3.
 
"Collateral Account": any collateral account established by the Collateral Agent
as provided in Section 6.1 or 6.4.
 
"Copyrights": (i) all copyrights arising under the laws of Canada, any other
country or any political subdivision thereof, whether registered or unregistered
and whether published or unpublished (including, without limitation, those
listed in Schedule 6), all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the Canadian Intellectual Property
Office or any other similar authority throughout the world, (ii) all rights
corresponding thereto throughout the world, and (iii) the right to obtain all
extensions and renewals thereof.
 
"Copyright Licenses": any written or oral agreement naming any Grantor as
licensor or licensee (including, without limitation, those listed in Schedule
6), granting any right under any Copyright, including, without limitation, the
grant of rights to manufacture, distribute, exploit and sell materials derived
from any Copyright.
 
"Deposit Account": a demand, savings, passbook or similar account maintained
with a bank or other deposit taking institution. The Deposit Accounts of the
Grantors as of the Closing Date are listed on Schedule 8.
 
"Excluded Stock": all interests of any Grantor in any of their respective
Subsidiaries that are not a Domestic Subsidiary and are not a Guarantor (as such
terms are defined in the Credit Agreement).
 
"Governmental Authority": the government of Canada or any other nation, or of
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
"Indenture Collateral": all "Collateral" under, and as defined in, the
Indenture.
 
"Intellectual Property": the collective reference to all rights, priorities and
privileges relating to intellectual property or similar proprietary rights,
whether arising under Canadian, multinational or foreign laws or otherwise,
including, without limitation, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks, the Trademark Licenses, Trade
Secrets and Trade Secret Licenses and all rights thereto throughout the world
including, without limitation, all claims, causes of action, defenses arising
out of or related to any of the foregoing and the right to sue at law or in
equity for any past, present and future infringement, misappropriation, misuse,
dilution or other impairment thereof, including the right to receive all
proceeds and damages from all of the foregoing.
 
2

--------------------------------------------------------------------------------


 
"Intercompany Note": any promissory note evidencing loans made by any Grantor to
Holdings or any of its Subsidiaries.
 
"Intercreditor Agreement": as defined in Section 3.
 
"Investment Property": the collective reference to (i) a security, whether
certificated or uncertificated, security entitlement, securities account,
commodity contract or commodity account and (ii) whether or not constituting
"investment property" as so defined in the preceding clause (i), all Pledged
Notes and all Pledged Stock.
 
"Issuers": the collective reference to each issuer of any Investment Property.
 
"Obligations": the collective reference to the unpaid principal of and interest
and premium on the Notes and all other monetary obligations and liabilities of
the Grantors (including, without limitation, interest accruing at the then
applicable rate provided in the Note Documents after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any of the Grantors, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Collateral Agent and Secured Parties as the case may be, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, or pursuant to, the Note Documents or
any other document made, delivered or given in connection with any of the
foregoing, in each case whether on account of principal, interest, reimbursement
obligations, premium, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Collateral Agent or any Secured Party as the case may be, that are required to
be paid by any Grantor pursuant to the terms of this Agreement) and all
guaranties of the foregoing amounts.
 
"Patent License": all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.
 
"Patents": (i) all letters patent of Canada, any other country or any political
subdivision thereof, all reissues and extensions thereof, including, without
limitation, any of the foregoing referred to in Schedule 6, (ii) all
applications for letters patent of Canada or any other country and all reissues,
extensions, renewals, reexaminations, divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, (iii) all invention disclosures, utility
models or similar industrial property rights and (iv) all rights corresponding
thereto throughout the world, including rights to obtain any reissues or
extensions of the foregoing.
 
"Permitted Unperfected Account": with respect to any Grantor, any Deposit
Account or Securities Account of such Grantor (a) that contains a balance of
deposits equal to or less than $10,000, provided that such Deposit Account or
Securities Account shall not cease to be a Permitted Unperfected Account if it
contains a balance greater than $10,000 for not longer than 2 consecutive
Business Days and provided that the balance of deposits in all such Deposit
Accounts and Securities Accounts of the Grantors and all other Guarantors
combined shall not exceed $100,000 in the aggregate at any time, (b) with
respect to Deposit Accounts only, is used
 
3

--------------------------------------------------------------------------------


 
solely as (i) a payroll account, (ii) an employee benefit account, (ii) an
operating expenses disbursement account that is zero-balanced on a daily basis,
(iii) a sub-concentration account that is zero-balanced on a daily basis, or
(iii) a fiduciary or trust account; or (c) as to which the Collateral Agent
otherwise agrees that no control agreement need be obtained. The Permitted
Unperfected Accounts of the Grantors as of the Closing Date are so indicated on
Schedule 8. Notwithstanding the foregoing, no "Notes Priority Collateral
Account" (as such term is defined in the First Lien Note Indenture) shall in any
event constitute a "Permitted Unperfected Account" for purposes of this
Agreement.
 
"Pledged Notes": all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).
 
"Pledged Stock": the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that such term shall not, in any case, include any Excluded Stock.
 
"PPSA": the Personal Property Security Act (Ontario); provided, that if the
attachment, perfection or priority of the Collateral Agent's security interests,
for the benefit of the Secured Parties, in any Collateral are governed by the
personal property security laws of any jurisdiction other than Ontario, PPSA
shall mean those personal property laws in such other jurisdiction in Canada for
the purpose of the provisions hereof relating to such attachment, perfection or
priority and for the definitions related to such provisions.
 
"Receivable": any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
 
"Requirement of Law" means, as to any Person, the certificate or articles of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
"Secured Parties": the collective reference to the Trustee, the Collateral Agent
and the Holders.
 
"Securities Account": the Securities Accounts, as defined in the PPSA, of the
Grantors as of the Closing Date are listed on Schedule 8.
 
"Securities Laws": applicable federal, provincial, state, territorial or foreign
securities laws and regulations.
 
"STA": the Securities Transfer Act, 2006 (Ontario).
 
4

--------------------------------------------------------------------------------


 
"Trade Secret Licenses": any and all written or oral agreements granting any
right in or to Trade Secrets (whether a Grantor is licensee or licensor
thereunder).
 
"Trade Secrets": all trade secrets, as recognized under applicable local law,
whether or not reduced to a writing or other tangible form, now or hereafter in
force, owned or used in, or contemplated at any time for use in, the business of
any Grantor, including with respect to any and all of the foregoing: (i) all
documents and things embodying, incorporating, or referring in any way thereto,
(ii) all rights to sue for past, present and future infringement thereof, (iii)
all claims, damages, and proceeds of suit arising therefrom, and (iv) all
payments and royalties and rights to payments and royalties arising out of the
sale, lease, license, assignment, or other dispositions thereof.
 
"Trademark License": any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.
 
"Trademarks": (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the Canadian
Intellectual Property Office or in any similar office or agency of Canada, any
province thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, including, without
limitation, any of the foregoing referred to in Schedule 6, and (ii) the right
to obtain all renewals thereof.
 
1.2                                 Other Definitional Provisions.
 
(a)                                  The words "hereof," "herein," "hereto" and
"hereunder" and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
 
(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.
 
(c)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to such Grantor's Collateral or the relevant part thereof.
 
SECTION
2.                                                                               
RESERVED
 
SECTION
3.                                                                               
GRANT OF SECURITY INTEREST
 
3.1                                 Grant of Security Interest in Collateral.
Each Grantor hereby assigns and transfers to the Collateral Agent, and hereby
grants to the Collateral Agent, for the ratable benefit of each of the Secured
Parties, a security interest in, all present and after-acquired personal
property now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest (collectively, the
 
5

--------------------------------------------------------------------------------


 
"Collateral"), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor's Obligations consisting of:
 
(a)                                  all Accounts;
 
(b)                                 all Chattel Paper;
 
(c)                                  all contracts;
 
(d)                                 all Deposit Accounts;
 
(e)                                  all Documents of Title;
 
(f)                                    all Equipment;
 
(g)                                 all Financial Assets;
 
(h)                                 all Intangibles;
 
(i)                                     all Goods;
 
(j)                                     all Instruments;
 
(k)                                  all Intellectual Property;
 
(l)                                     all Inventory;
 
(m)                               all Investment Property;
 
(n)                                 all Letter-of-Credit Rights;
 
(o)                                 all Money;
 
(p)                                 all books and records pertaining to the
Collateral; and
 
(q)                                 to the extent not otherwise included, all
Proceeds, Supporting Obligations and products of any and all of the foregoing
and all collateral security and guarantees given by any Person with respect to
any of the foregoing;
 
provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in (x) any consumer goods, (y) any property to the extent that such
grant of a security interest is prohibited by any Requirement of Law, requires a
consent not obtained of any Governmental Authority pursuant to any such
Requirement of Law or is prohibited by, or constitutes a breach or default
under, or results in the termination of or requires any consent not obtained
under, any contract, license, agreement, instrument or other document evidencing
or giving rise to such property or, in the case of any Investment Property,
Pledged Stock or Pledged Note, any applicable shareholder or similar agreement,
except to the extent that such Requirement of Law or the applicable terms in
such
 
6

--------------------------------------------------------------------------------


 
contract, license, agreement, instrument or other document or shareholder or
similar agreement providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under applicable law or (z) such
property constitutes "Collateral" under and as defined in the Fox River Security
Agreement.
 
3.2                                 Exception to Last Day. The security interest
granted hereby shall not extend or apply to, and Collateral shall not include,
the last day of the term of any lease or agreement therefor, but upon
enforcement of the security interest, each Grantor shall stand possessed of such
last day in trust or assign the same to any person acquiring such term.
 
3.3                                 Attachment. Each Grantor acknowledges that
(i) value has been given, (ii) it has rights in the Collateral, (iii) it has not
agreed to postpone the time for attachment of the Lien granted hereunder, and
(iv) it has received a copy of this Agreement.
 
3.4                                 Intercreditor Agreement Governs.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, ALL TERMS OF THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, THE REPRESENTATIONS AND WARRANTIES MADE HEREIN,
THE LIENS AND SECURITY INTERESTS GRANTED TO THE COLLATERAL AGENT PURSUANT TO
THIS AGREEMENT, THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND
THE OTHER SECURED PARTIES HEREUNDER, ALL OTHER RIGHTS AND BENEFITS AFFORDED
HEREUNDER TO THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES AND ALL
OBLIGATIONS OF THE GRANTORS HEREUNDER) ARE SUBJECT IN ALL RESPECTS TO THE TERMS,
CONDITIONS AND PROVISIONS OF THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF
FEBRUARY 8, 2010 (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF, THE "INTERCREDITOR
AGREEMENT") BY AND AMONG FIFTH THIRD BANK, AS RCF REPRESENTATIVE FOR THE BENEFIT
OF THE RCF SECURED PARTIES (AS DEFINED THEREIN), U.S. BANK NATIONAL ASSOCIATION,
AS NOTE REPRESENTATIVE FOR THE NOTE SECURED PARTIES (AS DEFINED THEREIN), FIFTH
THIRD BANK, IN ITS CAPACITY AS FIRST LIEN REPRESENTATIVE (AS DEFINED THEREIN),
AND CERTAIN OTHER PERSONS PARTY OR THAT MAY BECOME PARTY THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR
AGREEMENT AND THE TERMS OF THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.
 
SECTION
4.                                                                               
REPRESENTATIONS AND WARRANTIES
 
Each Grantor hereby represents and warrants to the Collateral Agent and each
other Secured Party that:
 
4.1                                 Title; No Other Liens. Except for the
security interest granted to the Collateral Agent for the ratable benefit of the
Secured Parties pursuant to this Agreement and the other Liens permitted to
exist on the Collateral by the Note Documents, such Grantor owns its Collateral
in all material respects free and clear of any and all Liens or claims of
others. For the avoidance of doubt, it is understood and agreed that any Grantor
may, as part of its business,
 
7

--------------------------------------------------------------------------------


 
grant licenses to third parties to use Intellectual Property owned or developed
by a Grantor. For purposes of this Agreement and the other Note Documents, such
licensing activity shall not constitute a "Lien" or a "claim" on such
Intellectual Property. Each of the Collateral Agent and each Secured Party
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Collateral Agent to
utilize, sell, Lease or transfer the related Intellectual Property or otherwise
realize value from such Intellectual Property pursuant hereto.
 
4.2                                 Perfected First Priority Liens. The security
interests granted pursuant to this Agreement (a) upon completion of the filings
and other actions specified on Schedule 3 (including obtaining "control" (within
the meaning of the STA) of Deposit Accounts and Securities Accounts (other than
Permitted Unperfected Accounts), Investment Property and, to the extent
requested in writing by the Collateral Agent, Letter-of-Credit Rights (which, in
the case of all filings and other documents referred to on said Schedule, unless
otherwise noted, have been delivered to the Collateral Agent in completed and,
where applicable, duly executed form) will constitute valid perfected security
interests (to the extent perfection of security interests therein may be
perfected by filing of a financing statement under the PPSA and/or filings with
the Canadian Intellectual Property Office or Canadian Industrial Design Office,
as applicable, possession by the Collateral Agent of the respective Investment
Property or "control" of Deposit Accounts and Securities Accounts) in all of the
Collateral (excluding Letter-of-Credit Rights where written request has not been
made by the Collateral Agent) in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, as collateral security for such Grantor's
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor, other than purchasers in the ordinary course of business, and
(b) are prior to all other Liens on the Collateral in existence on the date
hereof except for Liens permitted by the Note Documents and other Liens which
have priority over the Liens granted hereunder on the Collateral by operation of
law. Notwithstanding anything to the contrary contained above or elsewhere in
this Agreement, but nonetheless subject to the terms of the Intercreditor
Agreement, with respect to Letter-of-Credit Rights where the relevant Grantor
has been requested by the Collateral Agent to obtain "control" of same, the
respective Grantor shall have a reasonable period of time to comply with such
request and such "control" shall not be required if the respective Grantor is
unable to obtain any required consents for such "control" after using
commercially reasonable efforts to obtain same, and unless and until "control"
of the respective Letter-of-Credit Rights is obtained in accordance with the
above provisions of this Section 4.3 (including this sentence), there shall be
no violation of any representation or warranty or covenant contained in this
Agreement as a result thereof.
 
4.3                                 Jurisdiction of Organization; Chief
Executive Office. On the date hereof, such Grantor's jurisdiction of
organization, identification number from the jurisdiction of organization (if
any), and the location of such Grantor's chief executive office or sole place of
business or principal residence, as the case may be, are specified on Schedule
4.
 
4.4                                 Inventory and Equipment. On the date hereof,
except where the value of such Inventory and Equipment at any one location does
not exceed $250,000 in the aggregate for the Grantors and all other Guarantors
combined, all of the Grantors' Inventory and Equipment (other than goods in
transit) is kept at the locations listed on Schedule 5.
 
8

--------------------------------------------------------------------------------


 
4.5                                 Reserved.
 
4.6                                 Investment Property.
 
(a)                                  The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor, except for
Excluded Stock.
 
(b)                                 On the date hereof, all the shares of the
Pledged Stock have been duly and validly issued and are fully paid and
nonassessable.
 
(c)                                  Each of the Pledged Notes issued by a
Grantor constitutes the legal, valid and binding obligation of the obligor with
respect thereto, enforceable in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors' rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.
 
(d)                                 Such Grantor is the record and beneficial
owner of, and has good and marketable title to, the Investment Property pledged
by it hereunder, free of any and all Liens in favor of, or claims of, any other
Person, except the security interest created by this Agreement, the other Note
Documents and as otherwise would not violate the applicable requirements of the
Indenture.
 
4.7                                 Receivables.
 
(a)                                  Except to the extent that such amounts so
payable to Grantors and the other Guarantors combined do not exceed $50,000, no
amount payable to such Grantor under or in connection with any Receivable is
evidenced by any Instrument or Chattel Paper that has not been delivered to the
Collateral Agent.
 
(b)                                 As of the date hereof, not more than ten
percent (10%) of the Receivables have a Governmental Authority as an obligor.
 
4.8                                 Intellectual Property.
 
(a)                                  Schedule 6 lists all registered and applied
for Patents, Trademarks and Copyrights in Canada and the United States that are
owned by such Grantor in its own name on the date hereof. As of the date hereof,
all Intellectual Property owned by such Grantor and set forth on Schedule 6 is
valid, in full force and effect, subsisting, unexpired and enforceable, and has
not been abandoned. The business of such Grantor and the use of any Intellectual
Property in connection therewith, does not infringe, misappropriate, dilute or
violate the intellectual property rights of any third Person. There are no
pending or, to such Grantor's knowledge, threatened claims of infringement,
misappropriation, dilution or violation by Grantor of any third Person's
intellectual property rights, and there are no facts or circumstances that such
Grantor reasonably believes are likely to form the basis for any such claim, and
such Grantor has not received written notice of any such claim.
 
9

--------------------------------------------------------------------------------


 
(b)                                 Except as set forth in Schedule 6, on the
date hereof none of the material Intellectual Property is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.
 
SECTION
5.                                                                               
COVENANTS.
 
Each Grantor covenants and agrees with the Collateral Agent and the Secured
Parties that, from and after the date of this Agreement until the Obligations
shall have been paid in full:
 
5.1                                 Covenants in Indenture. In the case of each
Grantor, such Grantor shall take, or shall refrain from taking, as the case may
be, any action that is necessary to be taken or not taken, as the case may be,
so that no Default or Event of Default under the Indenture is caused by the
failure to take such action or to refrain from taking such action by such
Grantor or any of its Subsidiaries.
 
5.2                                 Delivery of Instruments, Certificated
Securities and Chattel Paper. Except to the extent that such amounts so payable
to Grantors and the other Guarantors combined do not exceed $50,000, if any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be promptly delivered
to the Collateral Agent, duly endorsed in a manner reasonably satisfactory to
the Collateral Agent, to be held as Collateral pursuant to this Agreement.
 
5.3                                 Maintenance of Insurance.
 
(a)                                  Such Grantor will maintain, with
financially sound and reputable companies, insurance policies in accordance with
the terms of the Indenture (i) insuring the Inventory and Equipment against loss
by fire, explosion, theft and such other casualties in accordance with the terms
of the Indenture and (ii) insuring such Grantor against liability for personal
injury and property damage relating to such Inventory and Equipment.
 
(b)                                 All such insurance shall (i) provide for not
less than 30 days' prior notice to the Collateral Agent of termination, lapse or
cancellation of such insurance (to the extent such provision is obtainable using
commercially reasonably efforts) and (ii) name the Collateral Agent as an
additional insured and/or loss payee, as applicable.
 
5.4                                 Maintenance of Perfected Security Interest;
Further Documentation.
 
(a)                                  Such Grantor shall maintain the security
interest created by this Agreement as a perfected security interest (but only to
the extent that such security interest can be perfected by filing a filing a
financing statements under the PPSA (or other similar laws) or obtaining
"control" (within the meaning of the STA) of Deposit Accounts (other than
Permitted Unperfected Accounts) or Investment Property) having at least the
priority described in Section 4.3 and shall defend such security interest
against the claims and demands of all Persons whomsoever (other than Persons
with prior Liens permitted under clause (b) of Section 4.3), subject to the
rights of such Grantor under the Note Documents to dispose of the Collateral.
 
10

--------------------------------------------------------------------------------


 
(b)                                 Such Grantor will furnish to the Collateral
Agent from time to time statements and schedules further identifying and
describing the assets and property of such Grantor and such other reports in
connection with the Collateral as the Collateral Agent may reasonably request,
all in reasonable detail.
 
(c)                                  At any time and from time to time, upon the
reasonable written request of the Collateral Agent, and at the sole expense of
such Grantor, such Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as the Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (i) filing any financing
statements or financing change statements under the PPSA in effect in any
jurisdiction with respect to the security interests created hereby, (ii) in the
case of Investment Property, Deposit Accounts and Securities Accounts (including
the Notes Priority Collateral Account, if applicable, but excluding any
Permitted Unperfected Accounts), Letter-of-Credit Rights (but, in the case of
such Letter-of-Credit Rights, only after written request from the Collateral
Agent and subject to the last sentence of Section 4.3) and any other relevant
Collateral, taking any actions necessary to enable the Collateral Agent to
obtain "control" (within the meaning of the STA) with respect thereto, and (iii)
in the case of Intellectual Property, filings to the Canadian Intellectual
Property Office or Canadian Industrial Design Office, as applicable, or other
similar authority in any jurisdiction in the world.
 
5.5                                 Changes in Locations, Name, etc. Such
Grantor will not, except upon 15 days' prior written notice to the Collateral
Agent and delivery to the Collateral Agent of all additional financing
statements and other documents reasonably requested by the Collateral Agent to
maintain the validity, perfection and priority of the security interests
provided for herein:
 
(i)                                     change its jurisdiction of organization
from that referred to in Section 4.4; or
 
(ii)                                  change its name.
 
5.6                                 Notices. Such Grantor will advise the
Collateral Agent promptly, in reasonable detail, of the occurrence of any event
which could reasonably be expected to have a material adverse effect on the
aggregate value of the Indenture Collateral or on the security interests created
hereby.
 
5.7                                 Investment Property.
 
(a)                                  If such Grantor shall become entitled to
receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Collateral Agent
and the other Secured Parties, hold the same in trust for the Collateral Agent
for the benefit of the Secured Parties and deliver the same forthwith to the
Collateral Agent in the exact form received, duly endorsed by such Grantor to
the Collateral
 
11

--------------------------------------------------------------------------------


 
Agent, if required, together with an undated stock power covering such
certificate duly executed in blank by such Grantor to be held by the Collateral
Agent, subject to the terms hereof, as additional collateral security for the
Obligations. If an Event of Default has occurred and is continuing, any sums
paid upon or in respect of the Investment Property upon the liquidation or
dissolution of, or as a distribution of capital by, any Issuer shall be paid
over to the Collateral Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any property (if an Event of Default
has occurred and is continuing) or any Investment Property shall be distributed
upon or with respect to the Investment Property pursuant to the recapitalization
or reclassification of the capital of any Issuer or pursuant to the
reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent, be
delivered to the Collateral Agent to be held by it hereunder as additional
collateral security for the Obligations. If any sums of money or property so
paid or distributed in respect of the Investment Property shall be received by
such Grantor (when otherwise required to be paid or delivered over to the
Collateral Agent as set forth above), such Grantor shall, until such money or
property is paid or delivered to the Collateral Agent, hold such money or
property in trust for the Collateral Agent and the other Secured Parties,
segregated from other funds of such Grantor, as additional collateral security
for the Obligations.
 
(b)                                 Without the prior written consent of the
Collateral Agent, such Grantor will not (i) if an Event of Default has occurred
and is continuing, vote to enable, or take any other action to permit, any
Issuer to issue any Capital Stock of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Capital
Stock of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof (except pursuant to a transaction permitted by the
Indenture), (iii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any of the Investment Property
or Proceeds thereof, or any interest therein, except for the security interests
created by this Agreement or otherwise permitted in the Indenture or (iv) enter
into any agreement or undertaking, other than as permitted under the Indenture,
restricting the right or ability of such Grantor or the Collateral Agent to
sell, assign or transfer any of the Investment Property or Proceeds thereof.
 
(c)                                  In the case of each Grantor which is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Investment Property issued by it and will comply with
such terms insofar as such terms are applicable to it and (ii) the terms of
Section 6.3(c) shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) with respect to the
Investment Property issued by it.
 
5.8                                 Receivables.
 
(a)                                  Other than in the ordinary course of
business, such Grantor will not, with respect to any material portion of the
Receivables, (i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable in any manner that could
materially adversely affect the value thereof.
 
12

--------------------------------------------------------------------------------


 
(b)                                 Such Grantor will deliver to the Collateral
Agent a copy of each material demand, notice or document received by it that
challenges the validity or enforceability of more than five percent (5%) of the
aggregate amount of the then outstanding Receivables.
 
(c)                                  If, as of any fiscal quarter end occurring
after the Closing Date, the Grantors determine that more than ten percent (10%)
of Receivables (in the aggregate for all Grantors) have a Governmental Authority
as an obligor, then the Grantors shall so notify the Collateral Agent (such
notice to be given substantially concurrently with the delivery of the quarterly
financial statements required pursuant to Section 4.03 of the Indenture) and,
upon the reasonable request of the Collateral Agent, promptly take such steps as
may be necessary to comply with any applicable assignment of claims laws and
other comparable laws.
 
5.9                                 Intellectual Property.
 
(a)                                  Except as would not have a material adverse
effect on the aggregate value of the Indenture Collateral, such Grantor will (i)
continue to use each Trademark on each and every trademark class of goods
applicable to its current line as reflected in its current catalogs, brochures
and price lists in order to maintain such Trademark in full force free from any
claim of abandonment for non-use, (ii) maintain as in the past the quality of
products and services offered under such Trademark, (iii) use such Trademark
with the appropriate notice of registration and all other notices and legends
required by applicable Requirements of Law, (iv) not adopt or use any mark which
is confusingly similar or a colorable imitation of such Trademark unless the
Collateral Agent, for the ratable benefit of the Secured Parties, shall obtain a
perfected security interest in such mark pursuant to this Agreement, and (v) not
do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way.
 
(b)                                 Except as would not have a material adverse
effect on the aggregate value of the Indenture Collateral, such Grantor will not
do any act, or omit to do any act, whereby any Patent may become forfeited,
abandoned or dedicated to the public.
 
(c)                                  Except as would not have a material adverse
effect on the aggregate value of the Indenture Collateral, such Grantor (i) will
employ each Copyright and (ii) will not do any act or knowingly omit to do any
act whereby any Copyright may become invalidated or otherwise impaired. Such
Grantor will not do any act whereby any Copyright may fall into the public
domain, to the extent such Copyright is material to the aggregate value of the
Indenture Collateral.
 
(d)                                 Except as would not have a material adverse
effect on the aggregate value of the Indenture Collateral, such Grantor will not
do any act that knowingly uses any Intellectual Property to infringe the
intellectual property rights of any other Person.
 
(e)                                  Such Grantor will promptly notify the
Collateral Agent if it knows, or has reason to know, that any application or
registration relating to any Intellectual Property may become forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the Canadian Intellectual
Property Office, the Canadian Industrial Design Office or any court or tribunal
in any country) regarding such Grantor's
 
13

--------------------------------------------------------------------------------


 
ownership of, or the validity of, any Intellectual Property or such Grantor's
right to register the same or to own and maintain the same, in each case to the
extent such Intellectual Property is material to the aggregate value of the
Indenture Collateral.
 
(f)                                    Whenever such Grantor, either by itself
or through the Collateral Agent, employee, licensee or designee, shall file an
application for the registration of any Intellectual Property with the Canadian
Intellectual Property Office, the Canadian Industrial Design Office or any
similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing to the Collateral Agent. Upon
reasonable request of the Collateral Agent, such Grantor shall execute and
deliver, and have recorded, any and all agreements, instruments, documents, and
papers as the Collateral Agent may request to evidence the Secured Parties'
security interest in any Copyright, Patent or Trademark and the goodwill and
intangibles of such Grantor relating thereto or represented thereby.
 
(g)                                 Such Grantor will take all reasonable and
necessary steps, including, without limitation, in any proceeding before the
Canadian Intellectual Property Office, the Canadian Industrial Design Office or
any similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of Intellectual Property,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability, in each case to the extent such
Intellectual Property is material to the aggregate value of the Indenture
Collateral.
 
(h)                                 In the event that any Intellectual Property
is infringed, misappropriated or diluted by a third party, such Grantor shall
(i) take such actions as such Grantor shall reasonably deem appropriate under
the circumstances to protect such Intellectual Property and (ii) promptly notify
the Collateral Agent after it learns thereof, in each case to the extent such
Intellectual Property is material to the aggregate value of the Indenture
Collateral.
 
(i)                                     Upon the occurrence and during the
continuance of an Event of Default, each Grantor shall use its best efforts to
obtain all requisite consents or approvals from the licensor of each Copyright
License, Patent License, Trade Secret License or Trademark License to effect the
assignment or sublicense of all of such Grantor's right, title and interest
thereunder to the Grantee or its designee for the benefit of the Grantees in
accordance with this Agreement or the Indenture.
 
5.10  Commercial Tort Claims. [Reserved.]
 
5.11  Deposit Accounts; Securities Accounts.
 
(a)                                  Each Deposit Account or Securities Account
of any Grantor that is not a Permitted Unperfected Account (each such Deposit
Account, a "Controlled Deposit Account," and each such Securities Account, a
"Controlled Securities Account," Controlled Securities Accounts together with
Controlled Deposit Accounts may sometimes be referred to herein individually as
a "Controlled Account" and, collectively, as "Controlled Accounts") shall be
maintained with a depositary account bank that is a Lender under the Credit
Agreement (each a "Depositary Account Bank").
 
14

--------------------------------------------------------------------------------


 
(b)                                 On or prior to the Issue Date, each Grantor
shall have entered into a deposit account control agreement or securities
account control agreement in form and substance satisfactory to the Collateral
Agent with respect to each Controlled Account with the respective Depositary
Account Bank and in favor of the Collateral Agent (each an "Account Control
Agreement"), provided, that the Collateral Agent hereby agrees that it will not
give any instructions under any Account Control Agreement unless and until an
Event of Default shall have occurred and be continuing.
 
(c)                                  The closing of any Controlled Deposit
Account and the termination of any Account Control Agreement shall require in
each case the prior written consent of the Collateral Agent.
 
SECTION
6.                                                                               
REMEDIAL PROVISIONS
 
6.1                                 Certain Matters Relating to Receivables.
 
(a)                                  If an Event of Default shall have occurred
and be continuing, (x) the Collateral Agent shall have the right to make test
verifications of the Receivables in any reasonable manner and through any medium
that it reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Collateral Agent may require in connection
with such test verifications and (y) upon the Collateral Agent's reasonable
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others satisfactory to the Collateral Agent to
furnish to the Collateral Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.
 
(b)                                 The Collateral Agent hereby authorizes each
Grantor to collect such Grantor's Receivables and the Collateral Agent may
curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default. If required by the Collateral Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly endorsed by such Grantor to the
Collateral Agent if required, in a Collateral Account maintained under the sole
dominion and control of the Collateral Agent, subject to withdrawal by the
Collateral Agent for the account of the Secured Parties only as provided in
Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Collateral Agent and the other Secured Parties, segregated from
other funds of such Grantor.
 
(c)                                  If an Event of Default shall have occurred
and be continuing, at the Collateral Agent's reasonable request, (i) each
Grantor shall deliver to the Collateral Agent all original (to the extent such
Grantor has original copies) and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including,
without limitation, all original (to the extent such Grantor has original
copies) orders, invoices and shipping receipts and (ii) the applicable Grantor
shall take such steps as may be necessary to comply with any applicable
assignment of claims laws and other comparable laws.
 
15

--------------------------------------------------------------------------------


 
6.2                                 Communications with Obligors; Grantors
Remain Liable.
 
(a)                                  The Collateral Agent in its own name or in
the name of others may at any time after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables and parties to the Contracts to verify with them to the Collateral
Agent's satisfaction the existence, amount and terms of any Receivables or
Contracts.
 
(b)                                 Upon the request of the Collateral Agent at
any time after the occurrence and during the continuance of an Event of Default,
each Grantor shall notify obligors on the Receivables and parties to the
Contracts that the Receivables and the Contracts have been assigned to the
Collateral Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.
 
(c)                                  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of the Receivables
and Contracts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. Neither the Collateral Agent nor any other
Secured Party shall have any obligation or liability under any Receivable (or
any agreement giving rise thereto) or Contract by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto) or Contract, to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
 
6.3                                 Pledged Stock.
 
(a)                                  Unless an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have given notice to
the relevant Grantor of the Collateral Agent's intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all dividends paid in respect of the Pledged Stock and all payments
made in respect of the Pledged Notes and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which would materially impair the Collateral or
which would be inconsistent with or result in any violation of any provision of
the Indenture, this Agreement or any other Note Document.
 
(b)                                 If an Event of Default shall occur and be
continuing and the Collateral Agent shall give notice of its intent to exercise
such rights to the relevant Grantor or Grantors, (i) the Collateral Agent shall
have the right to receive any and all cash dividends, payments or other Proceeds
paid in respect of the Investment Property and make application thereof to the
Obligations in the order set forth in Section 6.5, and (ii) any or all of the
Investment Property shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise (x)
all voting, corporate and other rights pertaining to such
 
16

--------------------------------------------------------------------------------


 
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Collateral Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.
 
(c)                                  Each Grantor hereby authorizes and
instructs each Issuer of any Investment Property pledged by such Grantor
hereunder to (i) comply with any instruction received by it from the Collateral
Agent in writing that (x) states that an Event of Default has occurred and is
continuing and (y) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from such Grantor, and each Grantor
agrees that each Issuer shall be fully protected in so complying, and (ii)
unless otherwise expressly permitted hereby, pay any dividends or other payments
with respect to the Investment Property directly to the Collateral Agent.
 
6.4                                 Proceeds to be Turned Over to Collateral
Agent. In addition to the rights of the Collateral Agent and the Secured Parties
specified in Section 6.1 with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, all Proceeds received by any Grantor
consisting of cash, checks and other similar near-cash items shall be held by
such Grantor in trust for the Collateral Agent and the other Secured Parties,
segregated from other funds of such Grantor, and shall, upon the request of the
Collateral Agent, be turned over to the Collateral Agent forthwith upon receipt
by such Grantor in the exact form received by such Grantor (duly endorsed by
such Grantor to the Collateral Agent, if required). All Proceeds received by the
Collateral Agent hereunder shall be held by the Collateral Agent in a Collateral
Account maintained under its sole dominion and control. All Proceeds while held
by the Collateral Agent in a Collateral Account (or by such Grantor in trust for
the Collateral Agent and the other Secured Parties) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.
 
6.5                                 Application of Proceeds. Subject to any
different order of payment set forth in the Indenture (which different order
shall be controlling), if an Event of Default shall have occurred and be
continuing, at any time at the Collateral Agent's election, the Collateral Agent
shall apply all or any part of Proceeds constituting Collateral, whether or not
held in any Collateral Account, in payment of the Obligations in the following
order:
 
(a)                                  First, to pay incurred and unpaid fees and
expenses of the Collateral Agent and the Trustee under the Note Documents;
 
17

--------------------------------------------------------------------------------


 
(b)                                 Second, to the Collateral Agent, for
application by it towards payment of amounts then due and owing and remaining
unpaid in respect of the Obligations, pro rata among the Secured Parties
according to the amounts of the Obligations then due and owing and remaining
unpaid to the Secured Parties;
 
(c)                                  Third, to the Collateral Agent, for
application by it towards prepayment of the Obligations, pro rata among the
Secured Parties according to the amounts of the Obligations then held by the
Secured Parties; and
 
(d)                                 Fourth, to any balance of such Proceeds
remaining after the Obligations shall have been paid in full shall be paid over
to the Notes Issuer or to whomsoever may be lawfully entitled to receive the
same.
 
6.6                                 Other Remedies.
 
(a)                                  PPSA Remedies. If an Event of Default shall
occur and be continuing, the Collateral Agent, on behalf of the Secured Parties,
may exercise, in addition to all other rights and remedies granted to them in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the PPSA or any other applicable law. Without limiting the generality of the
foregoing, the Collateral Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, have assigned to
it, appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, license, sublicense, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker's board or office of the
Collateral Agent or any other Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
Upon written demand from the Collateral Agent, each Grantor shall grant, assign,
convey or otherwise transfer to the Collateral Agent an absolute assignment of
all of such Grantor's right, title and interest in and to the Intellectual
Property and shall execute and deliver to the Collateral Agent such documents as
are necessary or appropriate to carry out the intent and purposes of this
Agreement. Any Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released to the extent permitted by law. Each Grantor further agrees, at the
Collateral Agent's request, to assemble the Collateral and make it available to
the Collateral Agent at places which the Collateral Agent shall reasonably
select, whether at such Grantor's premises or elsewhere. The Collateral Agent
shall apply the net proceeds of any action taken by it pursuant to this Section
6.6, after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Collateral Agent and the Secured Parties hereunder, including, without
limitation, reasonable attorneys' fees and disbursements, to the payment in
whole or in part of the Obligations, in the order set forth in Section 6.5
hereof, and only after
 
18

--------------------------------------------------------------------------------


 
such application and after the payment by the Collateral Agent of any other
amount required by any provision of law, need the Collateral Agent account for
the surplus, if any, to any Grantor. To the extent permitted by applicable law,
each Grantor waives all claims, damages and demands it may acquire against the
Collateral Agent or any Secured Party arising out of the exercise by them of any
rights hereunder, except for gross negligence or willful misconduct on the part
of the Collateral Agent or such Secured Party. If any notice of a proposed sale
or other disposition of Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 20 days before such sale or
other disposition.
 
(b)                                 Appointment of Receiver. Upon the occurrence
and during the continuance of any Event of Default, the Collateral Agent may
appoint or reappoint by instrument in writing, any Person or Persons, whether an
officer or officers or an employee or employees of the Collateral Agent or not,
to be an interim receiver, receiver or receivers (hereinafter called a
"Receiver," which term when used herein shall include a receiver and manager) of
Collateral (including any interest, income or profits therefrom) and may remove
any Receiver so appointed and appoint another in his/her/its stead. Any such
Receiver shall, so far as concerns responsibility for his/her/its acts, be
deemed the agent of the applicable Grantor and not the Collateral Agent or any
of the other Secured Parties, and neither the Collateral Agent nor any other
Secured Party shall be in any way responsible for any misconduct, negligence or
nonfeasance on the part of any such Receiver or his/her/its servants, agents or
employees. Subject to the provisions of the instrument appointing him/her/it and
the provisions of applicable law, any such Receiver shall have power to take
possession of Collateral, to preserve Collateral or its value, to carry on or
concur in carrying on all or any part of the business of the applicable Grantor
and to sell, lease, license or otherwise dispose of or concur in selling,
leasing, licensing or otherwise dis posing of Collateral. To facilitate the
foregoing powers, any such Receiver may, to the exclusion of all others,
including the applicable Grantor, enter upon, use and occupy all premises owned
or occupied by the applicable Grantor wherein Collateral may be situated,
maintain Collateral upon such premises, borrow money on a secured or unsecured
basis and use Collateral directly in carrying on the applicable Grantor's
business or as security for loans or advances to enable the Receiver to carry on
the applicable Grantor's business or otherwise, as such Receiver shall, in its
discretion, determine. Except as may be otherwise directed by the Collateral
Agent, all Money received from time to time by such Receiver in carrying out
his/her/its appointment shall be received in trust for and be paid over to the
Collateral Agent. Every such Receiver may, in the discretion of the Collateral
Agent, be vested with all or any of the rights and powers of the Collateral
Agent.
 
(c)                                  (i)  The Collateral Agent may, either
directly or through its agents or nominees, exercise any or all of the powers
and rights given to a Receiver by virtue of this Section 6.6(b).
 
6.7                                 Private Sales.
 
(a)                                  Each Grantor recognizes that the Collateral
Agent may be unable to effect a public sale of any or all the Pledged Stock, by
reason of certain prohibitions contained in the Securities Laws, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or
 
19

--------------------------------------------------------------------------------


 
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Collateral Agent shall be under no obligation to delay a sale of any
of the Pledged Stock for the period of time necessary to permit the Issuer
thereof to register such securities for public sale under the Securities Laws,
even if such Issuer would agree to do so.
 
(b)                                 Each Grantor agrees to use its best efforts
to do or cause to be done all such other acts as may be necessary to make such
sale or sales of all or any portion of the Pledged Stock pursuant to this
Section 6.7 valid and binding and in compliance with any and all other
applicable Requirements of Law. Each Grantor further agrees that a breach of any
of the covenants contained in this Section 6.7 will cause irreparable injury to
the Collateral Agent and the Secured Parties, that the Collateral Agent and the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Indenture.
 
6.8                                 Deficiency. Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Obligations and the reasonable fees and
disbursements of any attorneys employed by the Collateral Agent or any other
Secured Party to collect such deficiency.
 
6.9                                 Intellectual Property License. The Grantors
hereby grant the Grantee a non-exclusive, transferable, sublicensable, worldwide
license and right, effective solely during an Event of Default, to the maximum
extent permitted by applicable law and to the extent of the Grantors' interest
therein, exercisable without payment of royalty or other compensation, under and
to any and all of the Intellectual Property now or hereafter owned by, licensed
to, or otherwise used by the Grantors to purchase, use, market, repossess,
possess, store, assemble, manufacture, process, sell, transfer, distribute,
lease, license and otherwise exploit and dispose of any asset included in the
Collateral to the extent the Grantee takes possession of such in accordance with
the terms and conditions of this Agreement and the Credit Agreement. For the
avoidance of doubt, in the event that any such Event of Default is cured in
accordance with the terms and conditions of this Agreement and the Credit
Agreement, the foregoing license shall automatically be suspended. The Grantors
agree that any sale, transfer, grant of an exclusive license or other
disposition of any of the foregoing Intellectual Property (whether by
foreclosure or otherwise) will be subject to the Grantee's rights as set forth
in this Section 6.9. Any use of Trademarks under the foregoing license shall be
consistent with the historical use of such Trademarks by the Grantors and shall
meet the Grantors' standards of quality in all material respects. At the
Grantors' reasonable request, the Grantee shall provide samples of any goods to
be sold under a Grantor Trademark.
 
20

--------------------------------------------------------------------------------


 
SECTION 7.                                                                               
THE COLLATERAL AGENT
 
7.1                                 Collateral Agent's Appointment as
Attorney-in-Fact, etc.
 
(a)                                  Each Grantor hereby irrevocably constitutes
and appoints the Collateral Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Collateral Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:
 
(i)                                     in the name of such Grantor or its own
name, or otherwise, take possession of and endorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Receivable or Contract or with respect to any other Collateral and
file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Collateral Agent for the purpose
of collecting any and all such moneys due under any Receivable or Contract or
with respect to any other Collateral whenever payable;
 
(ii)                                  in the case of any Intellectual Property,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Collateral Agent may reasonably request to evidence
the Collateral Agent and the other Secured Parties' security interest in such
Intellectual Property and the goodwill and intangibles of such Grantor relating
thereto or represented thereby;
 
(iii)                               pay or discharge taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;
 
(iv)                              execute, in connection with any sale provided
for in Section 6.6, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and
 
(v)                                 (1) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (2) ask or demand for, collect, and receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral; (3) sign and endorse
any invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with
 
21

--------------------------------------------------------------------------------


 
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Collateral Agent may deem appropriate; (7) assign any Copyright,
Patent or Trademark (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), throughout the world for such term or
terms, on such conditions, and in such manner, as the Collateral Agent shall in
its sole discretion determine; and (8) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Collateral Agent were the absolute owner
thereof for all purposes, and do, at the Collateral Agent's option and such
Grantor's expense, at any time, or from time to time, all acts and things which
the Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent's and the Secured Parties' security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.
 
Anything in this Section 7.1 to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1 unless an Event of Default shall have occurred
and be continuing.
 
(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein, the Collateral Agent, at its
option, but without any obligation so to do, may perform or comply, or otherwise
cause performance or compliance, with such agreement.
 
(c)                                  The expenses of the Collateral Agent
incurred in connection with actions undertaken as provided in this Section 7.1,
together with interest thereon payable on past due Notes under the Indenture,
from the date of payment by the Collateral Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Collateral Agent on
demand.
 
(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.
 
7.2                                 Duty of Collateral Agent. The Collateral
Agent's sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession shall be to deal with it in the
same manner as the Collateral Agent deals with similar property for its own
account. Neither the Collateral Agent, any Secured Party nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Collateral Agent and the other Secured Parties hereunder
are solely to protect the Collateral Agent's and the other Secured Parties'
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any other Secured Party to exercise any such powers. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure
 
22

--------------------------------------------------------------------------------


 
to act hereunder, except for their own gross negligence or willful misconduct.
The Grantors and each Secured Party, by acceptance of the benefits hereof,
agrees that references to the Trustee in the Indenture shall be understood to
include the Collateral Agent when acting under this Agreement, the First Lien
Intercreditor Agreement and the other Security Documents, and that such
provisions are hereby incorporated herein in their entirety, mutatis mutandis.
 
7.3                                 Filing of Financing Statements. Pursuant to
any applicable law, each Grantor authorizes the Collateral Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Collateral Agent determines appropriate
to perfect the security interests of the Collateral Agent under this Agreement.
Each Grantor authorizes the Collateral Agent to use the collateral description
"all personal property" or similar language containing an equally effective
description in any such financing statements. Each Grantor hereby ratifies and
authorizes the filing by the Collateral Agent of any financing statement with
respect to the Collateral made prior to the date hereof.
 
7.4                                 Authority of Collateral Agent. Each Grantor
acknowledges that the rights and responsibilities of the Collateral Agent under
this Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Collateral Agent and the
other Secured Parties, be governed by the Indenture and by such other agreements
with respect thereto as may exist from time to time among them, but, as between
the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
 
SECTION 8.                                                                               
MISCELLANEOUS
 
8.1                                 Amendments in Writing. None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Article IX of the Indenture.
 
8.2                                 Notices. All notices, requests and demands
to or upon the Collateral Agent or any Grantor hereunder shall be effected in
the manner provided for in Section 12.02 of the Indenture; provided that any
such notice, request or demand to or upon any Grantor shall be addressed to such
Grantor at its notice address set forth on Schedule 1.
 
8.3                                 No Waiver by Course of Conduct; Cumulative
Remedies. Neither the Collateral Agent nor any other Secured Party shall by any
act (except by a written instrument pursuant to Section 8.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of the Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not
 
23

--------------------------------------------------------------------------------


 
be construed as a bar to any right or remedy which the Collateral Agent or such
other Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.
 
8.4                                 Enforcement Expenses; Indemnification.
 
(a)                                  Each Grantor agrees to pay, and to save the
Collateral Agent and the Secured Parties harmless from, any and all liabilities
with respect to, or resulting from any delay in paying, any and all stamp,
excise, sales or other taxes which may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.
 
(b)                                 Each Grantor agrees to pay, and to save the
Collateral Agent and the other Secured Parties harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Notes Issuer would be required to do so pursuant to
the Indenture.
 
(c)                                  Any amounts received by the Collateral
Agent or the Secured Parties as a consequence of the exercise of the Collateral
Agent's rights provided for herein, including in respect of an Event of Default
shall be applied pursuant to the terms of this Agreement. Where applicable, such
amounts will be converted into U.S. Dollars at the reasonable market rates in
force on the day of such conversion and then remitted (minus any commission or
other amounts charged in connection with such conversion, if applicable) to the
Collateral Agent for the benefit of the Secured Parties or directly to the
Secured Parties, provided that if such conversion or remittance is not legally
permitted or possible for any reason outside the Collateral Agent's control at
the time, such amounts may, at the sole discretion of the Collateral Agent or
the Secured Parties, and if so permitted under applicable law and regulations,
be received in Canadian Dollars by the Collateral Agent or the Secured Parties.
 
(d)                                 The agreements in this Section 8.4 shall
survive repayment of the Obligations and all other amounts payable under the
Indenture and the other Note Documents.
 
8.5                                 Successors and Assigns. This Agreement shall
be binding upon the successors and assigns of each Grantor and shall inure to
the benefit of the Collateral Agent and the Secured Parties and their successors
and assigns; provided that no Grantor may assign, transfer or delegate any of
its rights or obligations under this Agreement without the prior written consent
of the Collateral Agent.
 
8.6                                 Set-Off. Each Grantor hereby irrevocably
authorizes each Secured Party at any time after the Obligations shall have
become due and payable pursuant to the Indenture, without notice to such Grantor
or any other Grantor, any such notice being expressly waived by each Grantor, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of
 
24

--------------------------------------------------------------------------------


 
such Grantor, or any part thereof in such amounts as such Secured Party may
elect, against and on account of the obligations and liabilities of such Grantor
to such Secured Party hereunder and claims of every nature and description of
such Secured Party against such Grantor, in any currency, whether arising
hereunder, under the Indenture, any other Note Document or otherwise, as such
Secured Party may elect, whether or not the Collateral Agent or any Secured
Party has made any demand for payment and although such obligations, liabilities
and claims may be contingent or unmatured. Each Secured Party shall notify such
Grantor promptly of any such set-off and the application made by such Agent or
such Secured Party of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Secured Party under this Section 8.6 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which such Secured Party may have.
 
8.7                                 Counterparts. This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.
 
8.8                                 Severability. Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
8.9                                 Section Headings. The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.
 
8.10                           Integration. This Agreement and the other Note
Documents represent the agreement of the Grantors, the Collateral Agent and the
other Secured Parties with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Collateral Agent or any other Secured Party relative to subject matter hereof
and thereof not expressly set forth or referred to herein or in the other Note
Documents.
 
8.11                           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE PROVINCE OF
ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.
 
8.12                           Submission To Jurisdiction; Waivers. Each Grantor
hereby irrevocably and unconditionally:
 
(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Note
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the Province of Ontario;
 
25

--------------------------------------------------------------------------------


 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
8.13         Acknowledgements. Each Grantor hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Note Documents to which it is a party;
 
(b)           Neither the Collateral Agent nor any Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Note Documents, and the
relationship between the Grantors, on the one hand, and the Collateral Agent and
other Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
 
(c)           no joint venture is created hereby or by the other Note Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
 
8.14         Additional Grantors. Each Subsidiary of Holdings that is required
to become a party to this Agreement pursuant to Section 4.19 of the Indenture
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex 1
hereto.
 
8.15         Releases.
 
(a)           At such time as the Notes and the other Obligations shall have
been paid in full, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Collateral Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors. At the request and sole expense of any Grantor following any such
termination, the Collateral Agent shall deliver to such Grantor any Collateral
held by the Collateral Agent hereunder, and execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
termination and to authorize the filing by Grantors of any necessary PPSA
 
26

--------------------------------------------------------------------------------


 
financing change statements evidencing the termination of the Liens so released
or other terminations or releases.
 
(b)           If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Indenture, then the
Collateral Agent, at the request and sole expense of such Grantor, shall execute
and deliver to such Grantor all releases or other documents reasonably necessary
or desirable for the release of the Liens created hereby on such Collateral. At
the request and sole expense of the Notes Issuer, a Grantor shall be released
from its obligations hereunder in the event that all the Capital Stock of such
Grantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Indenture; provided that the Notes Issuer shall have delivered
to the Collateral Agent a certification by the Notes Issuer stating that such
transaction is in compliance with the Indenture and the other Note Documents.
 
8.16         WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
8.17         Permitted Liens. Subject to the terms of the Intercreditor
Agreement, the inclusion or reference to liens permitted under the Indenture in
this Agreement or in any other Note Document is not intended to subordinate and
shall not subordinate, and shall not be interpreted as subordinating, the Lien
and security interest created by this Agreement or any other Note Document to
any liens permitted under the Indenture.
 
8.18         Amalgamation. Each Grantor acknowledges and agrees that, in the
event it amalgamates with any other corporation or corporations, it is the
intention of the parties hereto that the term "Grantor," when used herein, shall
apply to each of the amalgamating corporations and to the amalgamated
corporation, such that the security interest granted hereby:
 
(a)           Shall extend the Collateral owned by each of the amalgamating
corporations and the amalgamated corporation at the time of amalgamation and to
any Collateral thereafter owned or acquired by the amalgamated corporation, and
 
(b)           Shall secure all Obligations of each of the amalgamating
corporations and the amalgamated corporation to Collateral Agent and the other
Secured Parties thereafter arising. The security interest shall attach to all
Collateral owned by each corporation amalgamating with any debtor and by the
amalgamated company, at the time of the amalgamation, and shall attach to all
Collateral thereafter owned or acquired by the amalgamated corporation when such
becomes owned or is acquired.
 
[Signature Pages Follow]
 
27

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the undersigned has caused this Collateral Agreement
to be duly executed and delivered as of the date first above written.
 
 
APPLETON PAPERS CANADA LTD., a
 
corporation formed under the
 
laws of the Province of Ontario
 
 
 
 
 
By:
/s/ Jeffrey J. Fletcher
 
Title:
Treasurer

 
28

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the undersigned has caused this Collateral Agreement
to be duly executed and delivered as of the date first above written.
 
 
U.S. BANK NATIONAL ASSOCIATION, a
 
national banking association, as Collateral Agent
 
 
 
 
 
By:
/s/ Richard Prokosch
 
Title:
Vice President

 

--------------------------------------------------------------------------------


 
Annex I
to
Collateral Agreement
 
ASSUMPTION AGREEMENT, dated as of                                 , 20      ,
made by                                                       , a
                             [corporation] (the "Additional Grantor"), in favor
of U.S. Bank National Association, as collateral agent (in such capacity and
together with its successors and assigns in such capacity, the "Collateral
Agent") for the Secured Parties (as defined in the Collateral Agreement). All
capitalized terms not defined herein shall have the meaning ascribed to them in
the Indenture (as referred to below).
 
W I T N E S S E T H:
 
WHEREAS, Appleton Papers Inc., a Delaware corporation (the "Notes Issuer"),
Paperweight Development Corp., a Wisconsin corporation ("Holdings"), the
Guarantors party thereto and U.S. Bank National Association, as Trustee, have
entered into an Indenture, dated as of February 8, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the "Indenture");
 
WHEREAS, in connection with the Indenture, certain of the Note Issuer's
Affiliates (other than the Additional Grantor) have entered into the Collateral
Agreement, dated as of February 8, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the "Canadian Collateral Agreement") in
favor of the Collateral Agent for the benefit of the Secured Parties (as defined
in the Collateral Agreement);
 
WHEREAS, the Indenture requires the Additional Grantor to become a party to the
Canadian Collateral Agreement; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Canadian Collateral
Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.             Canadian Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Canadian Collateral Agreement, hereby becomes a party to the Canadian Collateral
Agreement as a Grantor thereunder and, without limiting the generality of the
foregoing, hereby expressly assumes all obligations and liabilities of a Grantor
thereunder. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in Schedules                         [*] to the Canadian
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Canadian Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.
 
2.             GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
 

--------------------------------------------------------------------------------

*                                         Refer to each Schedule which needs to
be supplemented.
 
1

--------------------------------------------------------------------------------


 
THE LAW OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE
THEREIN.
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
 
[ADDITIONAL GRANTOR]
 
 
 
 
 
By:
 

 
2

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
Notices
 
GRANTOR:
 
Appleton Papers Canada Ltd.
550 Braidwood Avenue
Peterborough, Ontario Canada
Attention: Jeffrey J. Fletcher
Telephone: 920-991-8452
Telecopier: 920-991-8852
Electronic Mail: jfletcher@appletonideas.com
Taxpayer Identification Number: 100236892 (Ontario: 2446981)
 
COLLATERAL AGENT:
 
Collateral Agent�s Office
 
U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3C
St. Paul, MN 55107-2292
Fax: 651-495-8097
Attention: Appleton Administrator
 

--------------------------------------------------------------------------------


 
SCHEDULE 2
 
Pledged Notes
 
None.
 
Pledged Stock
 
None.
 

--------------------------------------------------------------------------------


 
SCHEDULE 3
 
Perfection of Liens
 
PPSA Filing
 
 
 
Filing Jurisdiction of
 
 
Grantor
 
Organization
 
Corporation No.
 
 
 
 
 
Appleton Papers Canada Ltd.
 
Ontario
 
41268-6

 

--------------------------------------------------------------------------------


 
SCHEDULE 4
 
Jurisdiction of Organization
 
 
 
Jurisdiction of
 
Chief Executive
 
 
Name of Loan Party
 
Organization
 
Office
 
Federal Tax ID No.
Appleton Papers Canada Ltd.
 
Ontario, Canada
 
550 Braidwood Avenue
Peterborough, Ontario
Canada
 
100236892;
2446981 (Ontario)

 

--------------------------------------------------------------------------------


 
SCHEDULE 5
 
Location of Collateral
 
Party
 
Location
 
Address
 
 
 
 
 
Appleton Papers Canada Ltd.
 
Distribution Center
 
550 Braidwood Avenue
 
 
 
 
Peterborough, Ontario Canada

 

--------------------------------------------------------------------------------


 
SCHEDULE 6
 
Intellectual Property
 
None.
 

--------------------------------------------------------------------------------


 
SCHEDULE 7
 
Commercial Tort Claims
 
None.
 

--------------------------------------------------------------------------------


 
SCHEDULE 8
 
Accounts
 
Deposit Accounts
 
Financial
 
Name on
 
Account
 
Account
 
Value in
 
Date of
Institution
 
Account
 
Type
 
Number
 
Account
 
Value
Bank of Nova Scotia
 
Appleton Papers Canada Ltd.
 
Payroll, payables
 
Redacted
 
870,446.24 CAD
 
02/05/10
 
 
 
 
 
 
 
 
 
 
 
Bank of Nova Scotia
 
Appleton Papers Canada Ltd.
 
Depository
 
Redacted
 
$108,439.31
 
02/05/10

 
Securities Accounts
 
None.
 

--------------------------------------------------------------------------------
